Citation Nr: 0009679	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for residuals of a right 
ankle injury.  

Entitlement to an increased rating for postoperative 
residuals of a grenade wound to the right hand, with 
fractures of the middle, ring, and little fingers, currently 
evaluated 20 percent disabling.  

Entitlement to an increased rating for cephalalgia, currently 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1962 to January 
1971 and active duty for training from March to September 
1961.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in August 1990 which denied increased ratings for 
residuals of the veteran's right hand disability and for 
cephalalgia.  A rating decision in July 1993 denied service 
connection, inter alia, for residuals of a right ankle 
injury.  

In May 1998, the Board issued a decision that addressed a 
number of other issues.  That decision granted an increase 
from 50 percent to 100 percent disabling for the veteran's 
service-connected post-traumatic stress disorder.  A rating 
decision in July 1998 effectuated that decision and assigned 
an effective date in February 1997 for the award.  The record 
does not indicate that veteran disagreed with the assigned 
effective date.  Accordingly, the only issues currently 
before the Board are those listed above.  

The issues relating to increased ratings for the veteran's 
service-connected right hand and cephalalgia disabilities 
will be addressed in the Remand that follows this decision.  


FINDINGS OF FACT

1.  The veteran sustained a right ankle sprain during service 
in 1968.  

2.  The medical evidence does not reflect the presence of any 
right ankle pathology indicative of a current disability.  


CONCLUSION OF LAW

Residuals of a right ankle injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran was seen in 
the clinic in July 1968 stating that he had jumped off a tank 
that morning and had badly sprained his right ankle.  X-rays 
were reportedly negative for fracture, but the ankle was 
markedly swollen.  He was confined to quarters for 24 hours 
with instructions to elevate his right leg and apply a cold 
pack.  He was given crutches and an Ace wrap to use.  On 
evaluation 3 days later, there was less swelling and 
tenderness.  Approximately 1 week later it was noted that the 
veteran was still having pain in his right ankle, though the 
swelling was less.  An Ace wrap was still prescribed.  No 
further right ankle complaints or abnormal clinical findings 
were noted during service.  On the report of the veteran's 
separation examination in January 1971 he checked the box 
indicating that he had no history of foot trouble and he did 
not report any complaints regarding his right ankle at that 
time.  The examiner indicated that the examination of the 
veteran's extremities was normal.  

At the time of the veteran's first VA compensation 
examination in September 1971 he stated that he had sustained 
multiple sprains of both ankles.  He stated that he had 
particular difficulty walking on uneven surfaces, but he had 
no specific symptomatology referable to his right ankle at 
that time.  The examiner reported that the ligamentous 
structures about the ankle appeared to be relaxed, permitting 
some increased mobility, particularly for inversion and 
eversion.  Otherwise, the examination of the right ankle, 
including x-rays, was reportedly completely normal.  The 
examiner did not diagnose any disorder of the right ankle.  

A rating decision in October 1971 denied service connection 
for residuals of sprains of the right ankle.  The record does 
not reflect that the veteran was properly informed of that 
determination, however.  

A rating decision in July 1993 again considered the veteran's 
claim for service connection for residuals of a right ankle 
injury on the basis of all of the evidence of record and 
denied the claim.  None of the medical reports that had been 
added to the record since 1971 referred to any right ankle 
complaints or abnormal clinical findings.  The veteran 
appealed the July 1993 denial.  

A personal hearing was conducted before a hearing officer at 
the RO in January 1995.  The veteran testified regarding the 
circumstances of the incident in July 1968 in which he 
injured his right ankle.  He stated that he had not sought 
medical treatment for his right ankle since 1971 because 
"they always do the same thing and I can't see driving a 
hundred miles to see a doctor when I can doctor that 
myself."  He indicated that he would just wrap his ankle and 
stay off it for a few days.  He noted that he was already 
taking a pain killer for another disability.  The veteran 
testified that he would easily sprain his ankle if he didn't 
watch where he stepped and that if he twisted the ankle the 
least bit he would fall down.  

Another personal hearing was conducted at the RO in January 
1997.  At that hearing, however, no testimony regarding the 
veteran's claimed residuals of a right ankle injury was 
presented.  

The Board Remanded the case in May 1998 to obtain a medical 
opinion regarding the etiology of any current right ankle 
pathology.  

A VA orthopedic compensation examination was conducted in 
January 1999.  The veteran stated that he had constant pain 
in his right ankle that was made worse by activity and 
improved by rest.  The examiner reported that active range of 
motion of the right ankle was within normal limits in all 
planes.  Sensation was intact over the ankle and foot.  
Muscle strength was 5/5 in the right ankle and foot.  Deep 
tendon reflexes were present at the Achilles tendon.  There 
was no crepitus on motion of the ankle.  The examiner stated 
that there was no edema or erythema or soft tissue or bony 
abnormalities of the right ankle.  The veteran's gait was not 
antalgic without the use of any assistive device and he did 
not limp.  The examiner commented that, other than some mild 
pain to palpation over the medial malleolus of the right 
ankle, there was "no pathology with regard to bony or soft 
tissue abnormalities, range of motion, strength, gait, or 
anything else."  

The veteran's representative argued in March 2000 that the 
case should again be Remanded, citing Stegall v. West, 11 
Vet. App. 268 (1998), because the January 1999 examination 
was inadequate since it did not include x-rays, as requested 
in the Board's May 1998 Remand.  

Analysis 

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Initially, the Board notes that the record does not reflect 
that the veteran was properly notified of the denial of 
service connection for a right ankle sprain in 1971.  
Therefore, the Board considers the veteran's claim to have 
remained pending since his original claim for service 
connection.  The Board will conduct a de novo review of all 
of the evidence of record.  

With regard to the veteran's representative's argument that 
the January 1999 VA orthopedic examination was inadequate 
because it did not include x-rays, the Board notes that the 
May 1998 Remand did not state that x-rays should be obtained.  
The Remand left it to the examiner's discretion to obtain x-
rays if they were indicated.  The examiner apparently felt 
that no x-rays were needed in order for him to assess the 
veteran's claimed right ankle disorder.  Therefore, no 
further Remand is necessary.  

The evidence in this case clearly shows that the veteran 
sustained a sprain to his right ankle in 1968, approximately 
21/2 years prior to his separation from service.  The remainder 
of the service medical records, however, including the report 
of his separation examination, are completely negative for 
any complaints or abnormal clinical findings concerning his 
right ankle.  Moreover, the veteran himself indicated at the 
time of his separation examination that he had no foot 
problems.  

While some ligamentous laxity was noted at the time of a VA 
compensation examination in 1971, there is no subsequent 
medical evidence whatsoever of any complaints or abnormal 
clinical findings regarding the veteran's right ankle until 
the 1999 VA compensation examination.  Significantly, that 
examiner, when requested specifically to evaluate the veteran 
for any evidence of current right ankle pathology and to 
comment on the etiology of any such pathology, stated that 
there was no current right ankle pathology.  

Although the Board has found that the veteran's claim is well 
grounded, primarily based on the evidence of his in-service 
right ankle injury and his contentions regarding continuity 
of symptomatology, the record simply does not show that he 
currently has any right ankle pathology that can be 
attributed to the injury in service.  The law requires that 
there be a current disability for service connection to be 
established; mere symptomatology is not enough.  38 U.S.C.A. 
§§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 
(1997).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Therefore, the Board concludes that service connection for 
residuals of a right ankle injury is not established.  


ORDER

Service connection for residuals of a right ankle injury is 
denied.  


REMAND

The Remand portion of the Board's May 1998 decision noted: 

On review of the claims folder, the records show 
that an August 1990 rating decision denied 
increased ratings for the service-connected 
residuals of a right hand injury and cephalalgia; 
the veteran was notified of that action in August 
1990.  He filed a notice of disagreement with the 
RO's determination in September 1990 and a 
statement of the case concerning those issues was 
issued in November 1990.  A personal hearing was 
conducted before a hearing officer at the RO on 
October 9, 1991, at which the veteran presented 
testimony regarding those issues, as well as 
several others for which he had recently filed a 
claim.  A VA Form 1-9, referring to his hearing 
testimony, was received on October 11, 1991.  

The Board notes that the law requires that 
substantive appeals be filed within one year from 
the date of mailing of the notice of the 
determination.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1997).  Inasmuch as the increased rating 
issues were otherwise procedurally developed and 
were certified to the Board for appellate review, 
the Board believes that the RO should determine 
whether the veteran's appeal as to those two issues 
was completed within the time limits prescribed by 
statute.  If not, the veteran should be notified of 
that determination.  

The record does not reflect that the RO has taken any action 
on the Board's instructions in this regard.  The Board would 
point out that the United States Court of Appeals for 
Veterans Claims has held that "where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance."  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, inasmuch as a portion of 
the Board's May 1998 Remand was not completed by the RO, the 
appellant's appeal as to these two issues is not yet ready 
for final appellate consideration.  

Therefore, this case as to the issues concerning increased 
ratings for right hand and cephalalgia disabilities is again 
REMANDED for the following actions:

The RO should determine whether the veteran's 
appeal regarding the denial of increased ratings 
for service-connected residuals of a right hand 
injury and cephalalgia in August 1990 was perfected 
within the time period permitted by law.  If action 
taken is adverse to him, he and his accredited 
representative should be notified of that 
determination.  If an appeal as to that 
determination (the timeliness issue) is completed 
within the specified time limits, that issue should 
then be certified to the Board for appellate 
review.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 


